Title: To Thomas Jefferson from George Rogers Clark, 21 January 1781
From: Clark, George Rogers
To: Jefferson, Thomas



Dr Sr
Richmond Jany 21 1781

Excuse the liberty I take in writing to you on a Subject that you might think would not Concern me so much as it Really does. As great part of my forces will be from Kentucky the appointment of the County Lieutenants is an object worthy my attention. I this day Learnt that Col. Christy hath Resignd the Lieutenancy of Jefferson County. I would beg leave to Recommend to you Col. Jno. Floyd an Inhabitant of the County as a Gentlemen that I am Convinced will do Honour to the appointment and known to be the most Capable in that County—a Soldier Gentlemen and a Scholar whom the Inhabitants from his actions have the Greatest Confidence in. I hope Sir that you will not put any unfavourable Construction on this Letter and beg leave to Subscribe my self your very Hbl. Servt,

G R Clark

